DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jack Richards on 05/03/2021.

Please amend claim 21 as following: An apparatus comprising: 
a transistor including a source, a drain, and a gate that has first and second sidewalls;  a first spacer on the first sidewall between the drain and the gate; 
a second spacer on the second sidewall between the source and the gate;  
a third spacer on the first spacer; and a substrate upon which the transistor is formed;
wherein the first spacer has a first maximum width taken parallel to a long axis of the substrate, the second spacer has a second maximum width, the third spacer has a third maximum width, and the first and second maximum widths are substantially equal;.

Allowable Subject Matter
Claims 1-15, 21, 23,2 5 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: (a) a first vertical axis intersects the first spacer but not the second or third spacers, (b) a second vertical axis intersects the second spacer but not the first or third spacers, (c) a third vertical axis intersects the third spacer and the gate but not the second or first spacers, and (d) a fourth vertical axis intersects the gate but not the first, second, or third spacers.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: wherein: (a) a first vertical axis intersects the first spacer but does not intersect the second spacer and does not intersect the third spacer, (b) a second vertical axis intersects the second spacer but does not intersect the first spacer and does not intersect the third spacer, (c) a third vertical axis intersects the third spacer and the gate but does not
intersect the second spacer and does not intersect the first spacer, and (d) a fourth vertical
axis intersects the gate but does not intersect the first spacer, does not intersect the second
spacer, and does not intersect the third spacer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al (US Pub No. 20190393234), Wu et al (US Patent No. 9812460), Wei et al (US Pub No. 20060194381), Liang et al (US Pub No. 20110227160) .



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895